Citation Nr: 1317810	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  10-21 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a pulmonary disorder, claimed as secondary to inservice asbestos exposure.   


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from January 1952 to August 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Board in February 2012 determined that additional development of this matter was needed and remanded it to the VA's Appeals Management Center (AMC) in Washington, DC, so that all available, pertinent VA and non-VA treatment records could be obtained and readjudication on the basis of all of the evidence of record could occur.  Following the AMC's completion of the actions sought, the case was returned to the Board for further review. 

Pursuant to 38 U.S.C.A. § 7109 (West 2002), the Board in December 2012 referred this matter for a medical expert opinion from a VA specialist employed by the VA's Veterans Health Administration (VHA).  That opinion was received by the Board in February 2013 and a copy of that opinion was then provided to the Veteran in March 2013 for his review and his presentation of any additional documentary evidence and argument in response.  That response, including additional evidence and a written waiver for its initial review by the RO, was received by the Board in late April 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.



REMAND

The above-referenced VHA opinion was provided by a VA staff physician in pulmonary medicine.  In short, the opinion was that it was less likely that the Veteran's pulmonary disorder originated in service or was otherwise attributable to his military service and exposure to asbestos while serving on a Navy ship.  The expert was of the opinion that the Veteran's primary pulmonary disorder was chronic obstructive pulmonary disease, but he acknowledged that his opinion was based on the evidence on file, which he noted was limited.  He observed that lung volumes were not consistently obtained during the course of pulmonary function studies and that additional work-ups involving blood testing or other laboratory evaluations, computed tomography, or a ventilation-perfusion lung scan were not undertaken to rule out interstitial lung disease.  His difficulty in excluding one or more alternative diagnoses in this case was reported and he further indicated that there was not enough data of record to support or refute a diagnosis of pulmonary hypertension, while acknowledging as well that an alternative diagnosis to a non-malignant asbestos-related lung disease could not be excluded based on the data of record.  

On the basis of the expert's opinion, the Board finds it advisable to undertake a full pulmonary work-up in order to ascertain whether any lung or pulmonary disorders other than COPD are now present and, if so, to solicit a medical opinion as to their nexus to service or any inservice event inclusive of conceded inservice asbestos exposure.  Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain for inclusion in the Veteran's VA claims folder any and all VA treatment records not already on file.  

2.  Thereafter, afford the Veteran a VA medical examination by a VA pulmonologist in order to ascertain more clearly what pulmonary disorders, if any, the Veteran currently has and, if any such disorder is now present, its nexus to his military service and inservice asbestos exposure.  His VA claims folder should be made available to and reviewed by the VA pulmonologist for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  That examination should entail the taking of a complete medical history, as well as the conduct of a physical examination and all diagnostic studies deemed warranted by the VA examiner.  The examiner is specifically referred to the VHA opinion of February 2013 as to the inadequacy of data then of record for supporting or refuting diagnoses of pulmonary hypertension, interstitial lung disease, or pulmonary fibrosis and the need for certain other diagnostic testing to rule in or out any alternative diagnosis to COPD.  All clinical and diagnostic studies needed to identify all existing lung or pulmonary disorders should be undertaken.  All applicable diagnoses should then be set forth and the VA examiner should note specifically whether pulmonary hypertension, interstitial lung disease, pulmonary fibrosis, or other pulmonary disorder is now present or absent. 

As well, the VA pulmonologist is asked to offer an opinion with full supporting rationale as to the following: 

Is it at least as likely as not (50 percent or greater probability) that any current lung or pulmonary disorder 

of the Veteran originated during his period of service from January 1952 to August 1954 or is otherwise attributable thereto or any inservice event, inclusive of asbestos exposure?  In this regard, the Veteran's inservice exposure to asbestos is to be conceded by the VA examiner.  Also, the effect, if any, of the Veteran's prior tobacco use should be fully detailed.  

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a given proposition.   More likely and as likely support the contended relationship; less likely weighs against the claim. 

3.  Lastly, readjudicate the issue on appeal and if the benefit sought is not granted, provide to the Veteran a supplemental statement of the case and permit him a reasonable period in which to respond, prior to a return of the claims folder to the Board for additional review.  

No action by the Veteran is required until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



